DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 4 and 7 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 13 and 20 – 24 of U.S. Patent No. 10834623. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 (which includes the limitations of claim 1 and 5) of U.S. Patent No. 10834623 anticipates claim 1 and makes obvious claim 14 of instant application. Further, claims 2 – 4, 7 – 13 and 15 – 18 are obvious variations of claims 2 – 4, 7 – 13 and 15 – 18 of U.S. Patent No. 10834623. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to combine the feature of transmission of capability information of claims 5 and 6 of U.S. Patent No. 10834623 into the embodiments claimed by claims 2 – 4, 7 – 13 and 15 – 18 of U.S. Patent No. 10834623 to arrive at claims 2 – 4, 7 – 13 and 15 – 18 of instant application. Doing so would have allowed the base station to know the capabilities of the user equipment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170347332 (Cui) in view of US 20130064219 (Siomina’219) and US 20120295623 (Siomina’623), and further in view of US 20170374607 (Wu).
Regarding claim 1, Cui teaches “A method, in a user equipment (UE) (to be positioned UE in FIG 5), for obtaining positioning reference signal configuration information (shown in FIG 5 with corresponding description), the method comprising:
sending, to a location server (disclosed as SPC in FIG 1 and 5; stands for: single positioning controller. Functions are disclosed in paragraphs 0218 – 0223), a request for assistance (paragraphs 0340 – 0341: Step 2-1. An SPC receives a positioning request sent by a positioning request device. The positioning request may be from to-be-positioned UE)…” “a cell serving the UE according to a first radio access technology (RAT) (paragraph 0229: a second access network device is an access network device to which the server cell of the to-be-positioned UE belongs. Paragraph 0346: Step 2-5. The SPC recognizes information about a first access network device that supports another (second) RAT and that is close to the second access network device. In other words, since the first neighboring access network device supports RAT which is different from that of the second serving access network device, this means that the second serving network device supports first RAT);
sending capability information indicating the UE's capability (paragraph 0386: Step 101b-2. The SPC receives a second UE capability query response message sent by the to-be-positioned UE, where the second UE capability query response message includes the capability information of the to-be-positioned UE. Paragraph 0374: the capability information of the to-be-positioned UE indicates radio standards supported by the UE.)…”
“…receiving, in response to the request for assistance, positioning reference signal configuration information, the positioning reference signal configuration information identifying one or more signals transmitted according to a second RAT, for measurement by the UE (paragraph 0353: Step 2-8. After obtaining the positioning signal configuration information of the first access network device, the SPC sends, to the to-be-positioned UE, the positioning signal configuration information that serves as multi-RAT auxiliary data. Paragraphs 0273 and 0349: The positioning signal configuration information includes related information of sending a downlink positioning signal, for example, a sending period, a scheduled sending time, a sending sequence, or a sending frequency channel number. All this information is “identifying one or more signals transmitted according to a second RAT, for measurement by the UE” since, as stated in paragraph 0346, Step 2-5. The SPC recognizes information about a first access network device that supports another RAT and that is close to the second access network device.)…”

Cui in paragraph 0229 teaches that a second access network device is an access network device to which the server cell of the to-be-positioned UE belongs and in paragraph 0342 teaches step 2-2 in which the SPC recognizes a second access network device of to-be-positioned UE. Cui does not disclose how the SPC recognizes serving network access device and thus does not disclose “the request for assistance comprising information about a cell serving the UE”, leaving it to the discretion of a person of ordinary skill in the art reading his disclosure.
As was explained above, Cui in paragraphs 0340 – 0341 teaches sending positioning request to the SPC from to-be-positioned UE.
On the other side, Siomina’219 in paragraphs 0013 and 0182 teaches inclusion in the request for assistance serving/primary cell identification (“the request for assistance comprising information about a cell serving the UE”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include disclosed by Siomina’219 serving/primary cell identification in the request for assistance, in the system of Cui simply to fill in where Cui is silent with respect to the method of determination serving network access device. Doing so would have allowed the location server (SPC) to determine the network access device serving the to be positioned UE.

Cui does not explicitly teach that the capability is “to perform positioning measurements for one or more RATs other than the first RAT, wherein the capability information indicating the UE’s capability to perform positioning measurements for one or more RATs other than the first RAT is included in the request for assistance.”

Siomina’623 in paragraph 0090 teaches capability exchange between the terminal and the positioning node. The terminal 140 has functionality for accessing multiple RANs 110, 120 exploiting multiple RATs. The signaling means carry position measurement requests or multi-RAT capability requests, where multi-RAT capability may be positioning-specific terminal capability from the positioning node 100 to the terminal 140.  
Paragraph 0092 teaches that the terminal provides the positioning node its positioning-specific terminal capability. This paragraph clearly states that with existing art, the positioning node 100 does not know of the capabilities of a terminal in other RATs when it comes to positioning services. An example is given at the end of the case when the terminal 140 is on LTE, today's technology does not signal the capability on positioning in e.g. WCDMA. Siomina’623 teaches an improvement over existing art by providing means to signal the positioning capability of the terminal in other RANs. This improves existing art by allowing the positioning node to try positioning methods in other RANs that could potentially improve the result. In other words, paragraph 0092 is clear that the terminal provides its positioning capability in other RANs.

Paragraph 0109 further teaches that configuring positioning measurements may be based on the received multi-RAT capability. The configuring of positioning measurements may comprise configuring multi-RAT positioning assistance data transmitted from positioning node 100 to the terminal 140, where the multi-RAT positioning assistance data comprises information about at least two cells operating in different RAN/RATs. It would have been obvious that the positioning node would not try to configure positioning measurements for the terminal if it did not indicate that it is capable of performing the measurements in plurality of RATs (otherwise it would be pure waste of resources), which would inherently include capability “to perform positioning measurements for one or more RATs other than the first RAT”. Indeed, the term “multi-RAT” includes two or more RATs which may include only a single “first RAT” while every additional RAT within “multi-RAT” except for the first one would represent “one or more RATs other than the first RAT”.
Paragraph 0112: Configuring measurement gaps for multi-RAT positioning measurements when the terminal 140 is not capable of performing multi-RAT measurements without measurement gaps where the gaps are configured by the radio transmission node 145. A person of ordinary skill would have understood that the terminal has provided its capability information to the positioning node which clearly indicated that it can perform positioning measurements in multiple RAT but only if measurement gaps are configured.
Paragraph 0121: the positioning node 100 receives positioning capabilities from the terminal 140 to be positioned. The positioning capabilities may comprise respective positioning technologies that the terminal 140 is capable of deriving the position based on. The positioning technologies may be available in different radio access network of the plurality of radio access networks 110, 120.
Also paragraphs 0122, 0124, 0199, 0203 all deal with the terminal reporting its positional capability with respect to multiple RANs.

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Siomina’623 indication of the capability of the user equipment to perform multi-RAT positioning measurements, in the system of Cui and Siomina’219. Doing so would have allowed the positioning node to try positioning methods in other RANs that could potentially improve the result (see Siomina’623, paragraph 0092).
With respect to the requirement that the capability to perform positioning measurements for the alternative RAT “is included in the request for assistance”, this is not explicitly disclosed by Siomina’623. In Siomina’623, FIG 2, the reception of positioning capabilities of the terminal is shown as a subsequent but separate step 202 from the first step 201 of requesting positional assistance. However, Siomina’623 in paragraph 0123 clearly states that the sequence is not mandatory and other options are possible such as providing the capability information on request or transmitting this capability at the beginning of the connection. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to simply combine steps 202 and 201 into a single step and include the positional capability information of the terminal into the request for positional assistance since it has been held that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). In this case it would have been applicable to the two subsequent steps of the method shown in FIG 2 of Siomina’623 especially when it is explicitly disclosed that the specific position of the second step after the first step is not material. Doing so would have also allowed to speed up the process by transmitting the required information all at once with the request for assistance (rather than in multiple steps) thus saving resources.

Lastly, Cui does not disclose “wherein the capability information includes one or more of the following:
an indication of whether the UE prefers performing positioning measurements of signals according to multiple RATs in parallel;
an indication of a maximum number of cells and/or frequencies for positioning measurements according to each of one or more of supported RATs;
an indication of a set or a range of carrier frequencies for positioning measurements according to each of one or more of supported RATs:
an indication of supported bandwidth(s) according to each of one or more of supported RATs; and
an indication of the UE’s numerology capability with respect to each of one or more supported RATs.”

Wu in FIG 3 with corresponding description discloses a flowchart of a process 30 utilized in a UE for handling dual cellular system aggregation. Paragraphs 0027 – 0028: upon connection to the network, Step 304, the user terminal transmits a “first RAT-second RAT” joint aggregation capability to the network. Paragraphs 0036 – 0038 define the “first RAT-second RAT” joint aggregation capability to indicate a “first RAT-second RAT” joint aggregation combination supported by the UE.  The “first RAT-second RAT” joint aggregation combination indicates first band(s) and first bandwidth(s) for the first carrier(s) of the first RAT, and indicates second band(s) and second bandwidth(s) for the second carrier(s) of the second RAT. In other words, Wu teaches “wherein the capability information includes one or more of the following: an indication of supported bandwidth(s) according to each of one or more of supported RATs.”

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Wu indication by the user terminal of its supported bandwidths for “each of one or more of supported RATs” in the system of Cui combined with other cited references. Doing so would have allowed the communication device to handle dual cellular system aggregation (see Wu, paragraph 0021), so that the UE can simultaneously receive the first data via the first RAT and the second data via the second RAT, because the aggregation capability is indicated to the network (see Wu, paragraph 0033).

Regarding claim 14, this claim is for a user equipment performing the method claimed in claim 1. It was shown above with respect to rejection of claim 1 that the combined disclosure of Cui and other cited references teaches or fairly suggests all steps of the method of claim 1. Therefore, claim 14 is rejected because of the same reasons as set forth in the rejection of claim 1 because they have similar limitations. Claim 14 additionally claims “transceiver circuitry” (disclosed by Cui as sending module 10a and receiving module 10c in FIG 2. Paragraph 0231: the to-be-positioned UE may use the structure shown in FIG. 2.), “processing circuitry” (disclosed by Cui as processing module 10b in FIG 2).
Regarding claims 2 and 15, Cui teaches “further comprising reporting one or more measurements for the identified one or more signals (paragraphs 0354 – 0355: Step 2-9. The to-be-positioned UE performs multi-RAT positioning measurement. Step 2-10. The to-be-positioned UE reports, to the SPC, a measurement obtained in step 9.).”
Regarding claim 7, Cui in combination with Siomina’219 teaches or fairly suggests “wherein the method further comprises establishing a measurement gap for monitoring signals according to the second RAT, wherein establishing the measurement gap comprises requesting a measurement gap, via the cell serving the UE according to the first RAT (Siomina’219, paragraph 0032: The UE performs inter-RAT measurements in measurement gaps. The measurements may be done for positioning. Therefore E-UTRAN must provide a single measurement gap pattern with constant gap duration for concurrent monitoring, i.e. cell detection and measurements, of all frequency layers and RATs. Paragraph 0033: In LTE, measurement gaps are configured by the network to enable measurements on the other RATs, e.g. UTRA, GSM, CDMA2000, etc. The gap configuration is signaled to the UE over RRC protocol as part of the measurement configuration. A UE that requires measurement gaps for positioning measurements, e.g., OTDOA, may send an indication to the network, e.g. eNodeB, upon which the network may configure the measurement gaps.), or autonomously setting up the measurement gap.”
Regarding claim 9, Cui in combination with Siomina’219 teaches or fairly suggests “wherein the request for assistance includes information describing a primary cell serving the UE according to a first RAT (indeed, Cui teaches that the second (“a primary cell serving the UE”) network access device conforms to a particular (first) RAT, as was explained in the rejection of claim 1 above, and Siomina’219 in paragraphs 0013 and 0182 teaches inclusion in the request for assistance serving/primary cell identification (“information describing a primary cell”)).”
Regarding claim 10, Cui in combination with Siomina’219 teaches or fairly suggests “wherein the information describing the primary cell serving the UE includes one or more of:
a cell identifier for the primary cell (indeed, Siomina’219 in paragraphs 0013 and 0182 teaches inclusion in the request for assistance serving/primary cell identification);
a carrier frequency for the primary cell;
a frequency of a serving synchronization signal block (serving SSB);
an identifier of an SSB;
a tracking reference signal identifier;
an identifier of a channel-state information reference signal; and
timing information for the primary cell (Since the claim is written in the alternative form (“one or more of A, B, C, D, E, F and G”), it is sufficient to meet at least one of the limitations “A” or “B” or “C” or “D” or “E” or “F” or “G” in the claim to meet the limitations of the whole claim. In this case the limitation “A” is met.).”
Regarding claim 12, Cui teaches or fairly suggests “wherein the positioning reference signal configuration information comprises timing information for one or more of the identified signals for measurement by the UE (paragraph 0012: the downlink positioning signal configuration information of the first access network device includes any one or a combination of the following: a sending period of a downlink positioning signal, a scheduled sending time of a downlink positioning signal (“timing information for one or more of the identified signals for measurement by the UE”), a sending frequency channel number of a downlink positioning signal, and/or a sending sequence of a downlink positioning signal. The same information is provided at least in paragraphs 0245, 0260 and 0345), and wherein the method comprises measuring at least one of the identified one or more signals using the timing information (although this specific teaching is not provided by Cui, as was explained above, the downlink positioning signal configuration information of the first access network device includes various timing information as well as frequency channel information of the signal to be measured. Therefore, the recited limitation is either implicitly implemented, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to perform the measurements at exactly specified time and frequency at which the reference signal is transmitted. Otherwise, the measurements would simply be incorrect).”

Claims 3, 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170347332 (Cui) in view of US 20130064219 (Siomina’219), US 20120295623 (Siomina’623) and US 20170374607 (Wu) as applied to claims 1 and 14 above, and further in view of US 9797983 (Bitra).
Regarding claims 3 and 16, although Cui teaches “further comprising estimating a location for the UE, based on one or more measurements for the identified one or more signals (paragraph 0356: Step 2-11. The SPC performs positioning calculation according to a RAT positioning measurement result, to obtain a position of the to-be-positioned UE.)” Cui does not disclose this operation to be performed by the user equipment.
In this respect, Bitra in col. 1 lines 22 – 28 teaches alternative methods in which the location of the UE may be determined by the UE itself, or the measurements made by the UE may be transmitted to a location server of the wireless network, which then determines the location of the UE (as in Cui).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Bitra performance of the location determination by the user equipment itself, in the system of Cui, as an alternative or additional method of location determination since the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field [in instant case substitution of location determination by the server with the location determination by the user equipment itself], the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)). Doing so would have also allowed to keep the determined location private within the user equipment. Doing so would have also allowed to reduce the load on the location server by shifting the computation to the user terminal.
Regarding claims 4 and 17, Cui in combination with Bitra teaches or fairly suggests “wherein said one or more measurements comprise measurements of relative time differences between different reference signals (Cui, paragraph 0223: Hybrid positioning for multiple radio access types (RAT) and multiple networks: The SPC is compatible with positioning solutions for multiple RATs and multiple non-third generation partnership project (3GPP) standards. Supported positioning solutions include an observed time difference of arrival (OTDOA for short) positioning method. Paragraph 0267: the positioning measurement result of the downlink positioning reference signals based on the multiple access networks includes: information about times of arrival of the downlink positioning reference signals based on the multiple access networks, and/or about a time difference of arrival of the downlink positioning reference signals based on the multiple access networks. Also paragraph 0291. Bitra, col. 1 lines 6 – 21: multilateration techniques to determine the location of the UE based on positioning signals received from multiple base stations. This includes Observed Time Difference Of Arrival (OTDOA), in which the UE receives positioning reference signals (PRS) or cell-specific reference signals (CRS) from nearby base stations. The UE makes Reference Signal Time Difference (RSTD) measurements using time of arrival estimates of the received PRS from multiple base stations.).”

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170347332 (Cui) in view of US 20130064219 (Siomina’219), US 20120295623 (Siomina’623) and US 20170374607 (Wu) as applied to claims 1 and 14 above, and further in view of US 20110098057 (Edge) and US 20180077679 (Lee).
Regarding claims 8 and 18, Cui teaches “wherein the UE is being served by a primary cell operating according to a first RAT (implicit), wherein the method further comprises identifying a…” “…cell operating according to the second RAT (Paragraph 0346: Step 2-5. The SPC recognizes information about a first access network device that supports another RAT and that is close to the second access network device.)…”
Cui does not disclose that it is the “strongest” cell which is identified “and wherein the request for assistance includes information identifying the identified strongest cell operating according to the second RAT.” In fact, apart from stating in paragraph 0346 that SPC recognizes information about a first access network device that supports another RAT and that is close to the second access network device, Cui does not disclose details on how this recognition is performed.
Edge in paragraph 0070 teaches that a Request Assistance Data message may include primary access (e.g., a serving cell ID) (just like disclosed by Siomina’219) as well as secondary accesses (e.g., neighboring cell IDs).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include, in the request for assistance message, information on neighboring cells, as disclosed by Edge, in the system of combined Cui and Siomina’219’s disclosures. This would have simply conformed to common message formats (see Edge, paragraph 0070). This would have also filled in where Cui is silent with respect to the method of how the neighboring cell is recognized.
In the system of combined Cui (with other cited references) and Edge’s disclosures, inclusion in the request for assistance information on the neighboring cell would have applied specifically to Cui’s first access network device that supports another RAT (see FIG 5) thus resulting in meeting the limitation “wherein the request for assistance includes information identifying the identified…” “…cell operating according to the second RAT.”
Additionally, Lee in paragraph 0095 teaches that the UE may select an eNB/TP with the highest RSRP (or RSRQ) from among the multitude of eNBs/TPs located within the predetermined distance and then measure and report a PRS for the selected eNB/TP only. In other words, Lee teaches performing measurements for the neighboring cell having the strongest signal among multiple neighboring cells.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to take Lee’s suggestion of performing the positional measurement on the strongest neighboring cell (if there are multiple neighboring cells) and utilize it in the system of Cui (with other cited references) so that if there are multiple neighboring cells that the user equipment could possibly make measurements, to select only a single one having the strongest signal for inclusion into the request for assistance (disclosed by Edge). Doing so would have allowed to utilize only the strongest signals for the measurements thus increasing their accuracy and reliability.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170347332 (Cui) in view of US 20130064219 (Siomina’219), US 20120295623 (Siomina’623) and US 20170374607 (Wu) as applied to claim 1 above, and further in view of US 20110098057 (Edge).
Regarding claim 11, Cui does not disclose “wherein the request for assistance includes information describing one or more cells serving the UE other than a primary cell serving the UE.”
Edge in paragraph 0070 teaches that a Request Assistance Data message may include primary access (e.g., a serving cell ID) (just like disclosed by Siomina’219) as well as secondary accesses (e.g., neighboring cell IDs) (since it is disclosed as “accesses”, it means that the cells may also be considered as “serving the UE”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include, in the request for assistance message, information on neighboring cells providing secondary accesses, as disclosed by Edge, in the system of Cui combined with other cited references. This would have simply conformed to common message formats (see Edge, paragraph 0070).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170347332 (Cui) in view of US 20130064219 (Siomina’219), US 20120295623 (Siomina’623) and US 20170374607 (Wu) as applied to claim 12 above, and in additional view of US 20170280415 (Kim).
Regarding claim 13, Cui does not disclose “wherein the timing information is an offset between a timing of the first RAT and a timing of the second RAT.”
However, Siomina’219 in paragraph 0030 teaches that with OTDOA, a terminal measures the timing differences for downlink reference signals received from multiple distinct locations. For each measured neighbor cell, the user equipment measures Reference Signal Time Difference (RSTD) which is the relative timing difference between neighbor cell and the reference cell. In order to solve for position, precise knowledge of the transmitter locations and transmit timing offset is needed [between transmitters of different cells]. Paragraph 0032: The UE performs inter-frequency and inter-RAT measurements. Paragraph 0114: the data for other cells (e.g., timing offset) in the assistance data.
Additionally, Kim, paragraph 0216: the transmission time information may include information on a relationship between the reference cell's subframe index and a timing at which the relevant beacon frame is transmitted in a different RAT system. Disclosed “information on a relationship” is simply a different way of expressing “timing offset”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to further include, in the assistance data, information on timing offset between the reference signals of different transmitters, signals of which are to be measured by the user equipment, in the system of Cui combined with other cited references. Doing so would have allowed the user equipment to perform OTDOA measurements to determine its location (see Siomina’219, paragraph 0030).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648